Mr. Chief justice. Alvey
filed an opinion dissenting in pari: from,- and -concurring in part with, the opinion 0/ the majority ©£ the court, as follows: 1
T|hs proceeding'was instituted under section 6 of the act of Congress of the ?,d -of March, ■ 1893. entitled'An act to provide a permanent system .of highways in that part of the District of Columbia lying outside of cities,” for the purpose of having condemned permanent rights of way for the public pver all. the. land lying within the limits of a certain .ex*418isting subdivision in section i of the plan for the extension of a permanent system of highways in this District, as provided for and directed by said act.
The plan for extension of this section i has been made and recorded in pursuance of the statute; and proceedings for condemnation and assessments were instituted and carried on to the extent of the findings by the jury under the direction of the court. But, at this stage of the proceeding, exceptions were taken to the proceedings, presenting questions as to the constitutionality of the statute, and as to the power of the court to proceed thereunder. These exceptions were sustained by the court, and the entire statute, and all the proceedings had thereunder, were declared null and void, and the proceedings for condemnation and assessments .were dismissed.
The grounds for this decision arc supposed to be apparent in the eleventh and fifteenth sections of the statute. There is certainly no sufficient ground for contending that any of the other sections and provisions of the act are amenable to constitutional objection. ' The most that can be urged against some of them is, that they may give rise to difficulties in their practical application. But this grows out of tire nature and peculiar circumstances of the subject-matter of the act, and not out of any constitutional prohibition applicable to the case.
Section 11 of the act provides •* that where the use of a part only of any parcel or tract of land shall be condemned in such a proceeding, the jury in assessing the damages therefor shall take into consideration the benefit the purpose for which it is taken may be to the owner or owners of such tract or parcel by enhancing the value of the remainder of the same, and shall give their verdict accordingly, and the court may require in such case that the damages and the benefits shall be found and stated separately.”
By section i 5 it is provided, “ that the amount awarded by said court as damages for each highway or reservation, or part thereof, condemned and established under this act, *419shall be one-half assessed against the land benefited thereby,. and the other half shall be charged up to the revenues of the District of Columbia; that one-half of the amount awarded by said court as damages for each highway or reservation, or part thereof, condemned and established under this act, shall be charged upon the lands benefited by the laying out and opening of such highway or reservation, or part thereof, and the remainder of said amount shall be charged to the revenues of the District of Columbia. The same jury which shall assess the damages caused by the opening of any highway or reservation, or part thereof, or by the abandonment of any existing highway, or part thereof, shall ascertain and determine what property is thereby benefited, and shall assess against each parcel which it shall find to be so benefited its proper proportional part of the whole of said one-half of the damages : Provided, that in making such assessments for benefits the jury shall, as to any tract a part of which shall have been taken for such highway or reservation, or part thereof, make due allowance ■for the amount, if any, which shall have been deducted from the value of the part taken on account of the benefit to the remainder of the tract." The section then provides, that when the assessment so made shall have been confirmed by the court, it shall be a lien upon the land assessed, and shall be collected as special improvement taxes in this District have been collected since February 21, 1871, and shall be payable in five equal annual instal-ments, with interest at the rate of four per cent, per annum from the date of the confirmation of the assessment by the court. This section further provides, that none of the expense for the improvements contemplated by the act shall be chargeable to the Treasury of the United States, but such expense shall be paid solely out of the revenues of the District of Columbia.” It is then provided, by section 16 of the act, “ that when said court shall have assessed the damages to be paid as to any parcel, of land, the use of which shall have been condemned, or which shall have been *420injured by the abandonment of a previously existing highway, and there shall be no controversy as to the persons who are entitled to receive the same or as to the distribution of the same among them, said court shall decree such payment to be made, and upon presentation of a duly certified copy of such decree to the Treasurer of.the United States, he shall report the same to Congress for consideration and action, and. shall make such payment to the person or persons appearing by such decree to be entitled thereto, as Congress may provide.” And by section 18 it is provided, “that whenever any final decree shall have been made by the court under the provisions of this act for the payment of the damages to the parties, or into the registry of the court, and when the money has been appropriated and paid, the commissioners shall be entitled to take immediate possession of the parcel of land in regard to which said-order of payment shall have been made, and the court shall enforce such right of possession, by proper order and by process addressed to the marshal of. the United States for the .District of Columbia. ' In case the court shall enter judgment of condemnation in any case, and appropriation is not made by Congress for the payment of such award within the period of six months, Congress being in session for that time after such award, or for the period of six months after the meeting of the next session of Congress, the proceedings shall be void, and the land shall revert to the owners.” That is to say, the condemnation proceedings shall be void, and the land remain as if it had never been condemned. The owner, therefore, is not to be, and, indeed, could not be, deprived of his land until compensation therefor is actually made, and if such compensation be not made within the reasonable time fixed by the statute, the condemnation proceedings are to be treated as wholly’without .effect.
I. The first question to be considered is, what will constitute just compensation for private property taken for public use, to gratify the requirement of the Fifth Amendment *421to the Constitution of the United States ? This question is raised by the eleventh section of the act under consideration, which provides that where the use of pniy a part of any parcel or tract of land is' taken for the improvement proposed, the benefit, if any, that may accrue therefrom to the remaining part, by which its value may be enhanced, • shall be taken into consideration and allowed for in estimating the amount of just compensation for the part, taken. This would seem to be fair and just, and is certainly supported by the great preponderance of authority in this country. Indeed, this is conceded by the learned justice •below, upon the authority of Cooley on Constitutional Limitations. page 700, and Dillon on Municipal Corporations, sec. 625. The property is taken for public use by virtue of the power of the eminent domain ; and the question is, whether the owner of the land taken can exact full compensation therefor in money, co nomine, irrespective of-any and all special benefits conferred upon the remaining part of the tract or parcel of land left to him, by the use of the part appropriated by the public ?
The learned justice below, while conceding the existence .of the general principle by which benefits may be assessed, yet concluded that there was such difficulty in ascertaining the benefits with certainty and precision, and such uncertainty as to the time when such benefits would actually accrue to the remaining parts, that the provision for assessing such special benefits was null and void, and could not, therefore, be enforced. If this be the true construction, it necessarily strikes from the act the entire section 11, and leaves no provision for assessing special benefits as'means of compensation. But I do not think such construction ought to be adopted. Every reasonable intendment should be indulged in order to maintain the act in its entirety, and if there be any reasonable mode of construction by which the entire act, and every provision thereof, may be sustained. as against a mere, plausible construction tending to a contrary result, the former mode of construction must-*422prevail. It is only when no other reasonable construction can be supported, that an act of Congress, or any part of it, can be declared to be unconstitutional and void, or invalid for any cause.
It has been very earnestly and strongly argued by counsel for the appellees that it is in contravention of the constitutional rights of the parties to allow the special benefits to the remaining parts of their lands to be taken into consideration in estimating just compensation for the parts taken ; and many authorities have been cited in support of their contention. But the great weight of authority is against the contention ; and it is only in deference to the arguments so earnestly pressed upon' the court, that I think it proper to refer to some of the most generally accepted authorities upon the subject.
It is certainly true, as contended by counsel, that what will constitute just compensation for the land taken is a question for the courts, and not for the legislature, to determine. The constitutional requirement of just compensation to be made, excludes the power to take into account, as an element of such compensation, any supposed benefit that the owner of the land may receive in common with the other members of the same community, from the proposed improvement; but he is entitled, as against the public for whose use his property is taken, to receive a full and exact equivalent for the land taken from him, and that is just compensation. It is, indeed, for the legislature to determine what private property may be needed, and when it shall be taken for public use ; those being questions, as said by the Supreme Court of the United States, of a political and legislative character; but when the taking is authorized, then the question of compensation is judicial. “It does not rest with the public, taking the property through Congress or the legislature, to say what compensation shall be paid, or even what shall be the rule of compensation. The Constitution has declared that just compensation shall be paid, and the ascertainment of that is a judical inquiry.” Monongahela Nav. Co. v. United States, 148 U. S. 327.
*423The principle by virtue of which the benefits and the injuries to the remaining part may be considered in estimating the just compensation for the part taken, is very clearly stated and illustrated by Mr. Justice Cooley, in his valuable work on Constitutional Limitations, at page 697, 6th edition. He there says: “ When, however, only a portion of a parcel of land is appropriated, just compensation may, perhaps, depend upon the effect which the appropriation may have on the owner’s interest in the remainder, to increase or diminish its value, in consequence of the use to which that taken is to be devoted, or in consequence of the condition in which it may leave the remainder in respect to convenience of use. If, for instance, a public way is laid out through a tract of land which before was not accessible, and if in consequence it is given a front, or two fronts, upon the street, which furnish valuable and marketable sites for building lots, it may be that the value of that which remains is made, in consequence of taking a part, vastly greater than the whole was before, and that the owner is benefited instead of damnified by the appropriation. Indeed, the great majority of streets in cities and villages are dedicated to the public use by the owners of lands, without any other compensation or expectation of compensation than the increase in market value which is expected to be given to such lands thereby .; and this is very often the case with land for other public improvements, which are supposed to be of peculiar value to the locality in which they are made. But where, on the other hand, a railroad is laid out across a man’s premises, running between his house and his outbuildings, necessitating, perhaps, the removal of some of them, or upon such a grade as to render deep cuttings or high embankments necessary, and thereby greatly increasing the inconveniences attending the management and usé of the land, as well as the risks of accidental injuries, it will often happen that the pecuniary loss which he would suffer by the appropriation of the right of way would greatly exceed the value of the land taken, and to *424pay him that value only would.be to make very inadequate compensation. It seems clear, therefore, that, in these cases, it is proper and just that the injuries suffered and the benefits received by the proprietor, as owner of the remaining portion of the land, should be taken into account in measuring the compensation. This, indeed, is generally conceded; but what injuries sjtall be allowed for, or what benefits estimated, is not always so apparent. The question, as we find it considered by the authorities, seems to-be, not so much what the value is of that which is taken, but whether what remains is reduced in value by the appropriation, and if so, to what extent; in other words, what pecuniary injury the owner sustains by a part of his. land being appropriated.”
The same general doctrine, with ample illustrations, is laid down by Judge Dillon, in his work on Municipal Corporations, vol. 2, secs. 624 and 625 ; and-the author there states the process by which to estimate the benefits or injuries to the remaining portion of the parcel,or tract, and how such estimate may affect the question of just compensation for the part taken.
Such, then, being the general principle, founded injustice and fairness, and adopted and asserted by courts and jurists of the highest authority, it would seem to be clear that it is competent to Congress, in legislating for this District, to require the benefits, if benefits there really be, to the remaining parcel of land, where a part only of á tract is taken, to be taken into consideration in estimating the just compensation for the part taken for the improvement, as' provided in' section 11 of the act of 1893. Whether there be benefits of a nature to be considered, and to what extent, are questions of a judicial character, and are exclusively for the court.
' But it is strongly objected, and this objection was sustained by the court.below', that the statute, while it authorizes proceedings for condemnation of property required for toe improvement, makes no provision for the immediate *425opening and completion of the improvements from which benefits may be derived to the remaining parts’of the tracts or parcels not appropriated. In other words, the benefits authorized to be taken into account, in adjusting the measure of compensation for the parts taken, áre too remote and uncertain to form an element in estimating the present value of the land taken ; that the owner of land to be affected by the proposed improvement should have all the Certainty of benefit which the legislature can give ; and the court and jurors who are to estimate the damages should be able to ascertain with certainty when the work is to be done and the cost of it, so that they may easily estimate the benefit to accrue therefrom, and that there should' be nothing. left - to conjecture or speculation.
This objection does not seem to be well founded; when . all the provisions of the statute are taken into view:.. In construing this statute, we must bear in mind the great object, and purpose intended to be accomplished. ’ The object to be accomplished is the extension of the present city limits', so as to conform to the original plan of the city of Washington, as projected by President Washington and those'intrusted with the adoption of a pían and the laying out pf the national city. The plan, while originally confined. to a limited portion of thd territory cedéd. by the State of Maryland, yet contemplated the ultimate extension of. the city to ' the limits of the cession, if that should be found necessary. This extension of the city limits is a work of large and ex-, tensive proportions, and cannot be accomplished all at Once,, or within any very short time, but must, in' the nature of the work, be.done gradually as the public needs may require the improvement. Of-this fact all land owners within’ the District must be taken to. have knowledge. The plan of extension is intended to subserve a great public object, indeed, necessity, and also tO promote the private interests of property holders along the fines of improvement. That some.delay and inconvenience to'adjoining proprietors may occui\. are Consequence's that may reasonably be expected -; *426but the plan of extension should not be defeated, because some persons may suffer inconvenience, or even be made to suffer some consequential loss by the improvement projected or constructed. The statute has carefully provided the means by which the rights of individuals shall be protected in assessing benefits and estimating just compensation under section 11. The question whether benefits are too remote and contingent to be made an element in estimating just compensation, must be decided according to settled principles of law ; and none that cannot be ascertained with reasonable certainty and precision will be assessed. Remote, contingent, or speculative benefits will not be assessed. The whole subject-matter is placed under the immediate direction and supervision of the court, and we are not to suppose that any benefits will be allowed to be assessed that are not justified by settled principles of law. There is, therefore, no reasonable ground for the apprehension of injustice by reason of the uncertainty of the benefits that may be assessed under section 11 ; nor is there any reasonable ground for apprehension of injury occasioned by delay after condemnation had and judgment thereon. Section 18 of the statute furnishes ample guard and protection against any such injury occasioned by delay in the payment of the money awarded on condemnation ; and it is fair and reasonable to presume that the commissioners will proceed in opening and making the streets and avenues without unnecessary delay, after condemnation and payment for the right of way ; especially as they are forbidden, after the recording of the map of the plan of extension,.“ to improve, repair, or assume any responsibility in regard to any abandoned highway within the area covered by such map.” And the act, by express terms in its second section, provides that, “ in order to enable the commissioners to proceed speedily and efficiently to carry out the purposes of this' act,” they are authorized to appoint commissioners to supervise and direct the execution of the work. No unnecessary delay, therefore, is contemplated, and none should be presumed as likely to occur.
*4272. With respect to the fifteenth section of the act, different considerations are presented. The power of assessment for benefits attempted to be delegated by that section, in order to.raise the one-half of the cost of the improvement, can only be exercised by virtue of the taxing power of the Government. The authority attempted to be given by the act is, that of the amount awarded by the court as damages for each highway or reservation, or part thereof, condemned and established under this act, there shall be one-half assessed against the land benefited thereby, and the other half shall be charged up to the revenues of the District of Columbia. This power of assessment for benefits, as given in this section of the act, is without territorial limitation, and may extend into other subdivisions, and the same lots or parcels of land may be subject to assessments by other juries thereafter called upon to make assessments upon land benefited. This' would be contrary to justice, and would contravene an established principle of such local assessments. Such assessments should be so apportioned and levied as to produce uniformity in the burdens imposed thereby, within the taxing district, as nearly as possible. Judge Cooley, stating the result of all the well-considered cases upon the subject, says, that, “as to all taxation apportioned upon property, there must be taxing districts, and within these districts the rule of absolute uniformity must be applicable. A State tax is to be apportioned through the State, a county tax through the county, a city tax through the city; while in the case of a local improvement benefiting in a special and peculiar manner some portion of the State, or of the county or city, it is competent to arrange a special taxing district, within which the expense shall be apportioned.’’ Const. Lim. 610. Again, the author says: “ Even within this district the assessment is sometimes made by some other standard than that of value; and it is evident that if it be just to create the taxing dis--trict with reference to special benefits, it would be equally just and proper to make the taxation within the district *428have reference to the benefit each parcel of property receives, rather than to its relative value. The opening or paving of a street may increase the value of the property ■upon or near it; and it .may be just that all such property should contribute tc the expense of the improvement; but it by no means, follows that each parcel of the property will receive from the improvement a benefit in proportion to the previous valiie. One lot upon the street may be greatly increased in value, another at a little distance may be but slightly benefited ; and if no constitutional provision interferes, there is consequently abundant reason why the tax levied within the taxing district should have reference, not to value, but to benefit.” Id. 612.
The question of special benefit, and the prdperty to which it extends, is clearly one of fact. And being a question of fact, the legislature may commit to commissioners the ascertainment of the sum to be assessed, and the district within which the assessments shall be made. But it is not bound so to delegate ■ the power to determine these questions ; it may determine both of such questions for itself, and when so determined the decision is final and conclu- sive. Spencer v. Merchant, 125 U. S. 345.
In this case, while the act, by its fifteenth section, provides that one-half of the amount awarded as damages for each highway or reservation or part thereof, condemned and established, shall be assessed against the land .benefited thereby, it entirely fails to define or prescribe the district or territory within which the benefits may be assessed. Whether confined to the particular subdivision in which the highway or street may be condemned and established, or whether such benefits may be assessed against land beyond the limits of such subdivision along the line of such improvement, as extended into or through adjoining subdivisions, the act is entirely silent. Nor is there any provision conferring authority upon commissioners, or upon the court, to define such taxing district. And the act wholly fails to provide how the asstessment shall be appor*429tioned — whether with reference to the existing value of the land, or to the amount of benefit only that may be derived from the improvement when made. The omission of ■ these essential provisions renders the power of assessment, under this fifteenth section, impossible of execution, according to settled principles of law. The provision authorizing the assessments under the fifteenth section, is entirely too indefinite and uncertain to furnish a reasonable and safe criterion for' assessing the one-half of the award of damages against the property supposed to be benefited. This omission or defect in the act, however, does not render invalid the entire act. The particular provision is nugatory for the want of certainty; but all the other provisions of the act are valid, according to my opinion. The defect in the act can easily be removed, by an amendatory act of Congress.
By the order of the court below dismissing the proceedings, it is recited, that, upon argument, "it appearing to the court that .the act of Congress under which this proceeding is instituted, is unconstitutional and void, for the reasons stated in the opinion of this court filed, it is ordered and adjudged by the court, that the verdict rendered herein by the juiy be and the same is set aside, and that the petition herein is hereby dismissed.”
This order, in my opinion, should be reversed, and the cause be remanded to the court below, so that the verdict of the jury may be set aside, and that the appellants be allowed to move for such other and further proceedings in the premises as they may. be advised to be proper. •.